Page 1 of 6

UN|TED STATES DlSTRlCT COURT
MlDDLE DlSTRlCT OF FLCR|DA

 

FORT MYERS D|VlSION
UN|TED STATES OF AMER|CA
v_ Case Number: 2:18-cr-106-FtM-380M
ANToNlo ANAYA-HERNANDEZ USM Number: 7°8°4'°13
James Lappan, AFPD
Suite 301
1514 Broadway

Ft Myers, FL 33901
JUDGMENT |N A CR|M|NAL CASE

The defendant pleaded guilty to Count One of the lndictment. The defendant is adjudicated guilty of these offenses:

Date Offense Count
Title & Section Nature of Offense Conc|uded Number{s)
8 U.S.C. § 1326(a) illegal Reentry After Deportation and Conviction June 25, 2018 Eight

for a Felony

The defendant is sentenced as provided in pages 2 through 6 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v Booker 543 US 220 (2005)

iT lS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all flnes, restitution, costs and special assessments imposed by this judgment are
fully paid. |f ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances

Date of Imposition of Judgment:

January 7, 2019

 

'sHERl POLSTER cHAPPELL \J
uNiTED sTATEs DlSTRlCT JuDGE

January 7 , 2019

AO 2458 (Rev. 11/16) Judgment in a Crimina| Case

Page 2 of 6

Antonio Anaya-Hemandez
2:18-cr-106-FtM-38CM

lMPRBONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 15 months.

The Court makes the following recommendations as to incarceration:

The Court recommends to the Bureau of Prisons that the defendant participate in the institution Hearing
Program of the Federa| Bureau of Prisons to determine his removal status while incarcerated.

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgment
UN|TED STATES MARSHAL
By:

Deputy U.S. Nlarsha|

AO 2458 (Rev. 11/16) Judgment in a Crimina| Case

Page 3 of 6

Antonio Anaya-Hemandez
2:18-cr-106-FtM-38CM

SUPERV|SED RELEASE

Upon release from imprisonmentl you will be on supervised release for a term of 3 years.

MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
o The above drug testing condition is suspended, based on the court’s determination that you pose a low
risk of future substance abuse
4. You must cooperate in the collection of DNA as directed by the probation ofhcer.

.°°!\’:"

The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

The defendant shall also comply with the additional conditions on the attached page.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

Page 4 of 6

Antonio Anaya-Hemandez
2:18~cr-106~FtM-38€M

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about and bring about
improvements in your conduct and condition.

1.

Sn:'"

1‘|.

12.

13.

You must report to the probation ofhce in the federal judicial district where you are authorized to reside within 72
hours of your release from imprisonment unless the probation officer instructs you to report to a different probation
office or within a different time frame. After initially reporting to the probation ofhce, the defendant will receive
instructions from the court or the probation ofhcer about how and when the defendant must report to the probation
officer, and the defendant must report to the probation officer as instructed

After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation ofhcer, and you must report to the probation officer as
instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation ofhcer.

You must answer truthfully the questions asked by your probation ofhcer

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. |f notifying the probation officer in advance is not possible due to unanticipated circumstances,
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation ofhcer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full-time employment
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or yourjob responsibilities), you must notify the probation officer at least 10 days
before the change. lf notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstancesl you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

lf you are arrested or questioned by a law enforcement ocher, you must notify the probation ofhcer within 72 hours.
¥ou must not ownl possess, or have access to a firearm, ammunition, destructive devicel or dangerous weapon
(i.e., anything that was designed, or was modified forl the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not actor make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

lf the probation ofhcer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The probation
officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature: Date:

 

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 6

Antonio Anaya-Hemandez
2:18~cr-106-FtM-38CM

ADDlTlONAL COND|T|ONS OF SUPERV|SED RELEASE

1. lf the defendant’s removal status is not resolved while he is incarcerated, then pursuant to 18 U.S.C. § 3583(d), the
defendant is to be delivered, upon release from imprisonment to a duly authorized immigration official to determine
if deportation is appropriate Should deportation be ordered, the defendant is to remain outside the United States,
unless authorized by the Secretary for the Department of Homeland Security or the appropriate immigration

authority.
2. The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.
3. The mandatory drug testing requirements of the Violent Crimel Control Act are waived.

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 6 of 6

Antonio Anaya-Hemandez
2:18-cr-106-FtM-38CM

CR|M|NAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedu|e of Payments.

Assessment JVTA Assessment 1 m Restitution
TOTALS $100.00 $0.00 $0 $0
SCHEDULE OF PA¥MENTS`

Un|ess the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment A|| criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ inmate Financial Responsibility Program,
are made to the clerk of the court unless otherwise directed by the court the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest (4) fine
principal, (5) hne interest (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of
prosecution and court costs.

*Findings for the total amount of losses are required under Chapters 109A. 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13. 1994 but before April 23, 1996. '

 

_‘_Justioe for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
Findings forthe total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September13. 1994. but before April 23. 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

